672 S.E.2d 664 (2009)
CLARK
v.
FITZGERALD WATER, LIGHT & BOND COMMISSION.
No. A07A0702.
Court of Appeals of Georgia.
January 14, 2009.
Reinhardt, Whitley, Wilmot, Summerlin & Pittman, Glenn Whitley, Tifton, for appellant.
Jay, Sherrell, Smith & Braddy, John E. Smith III, Matthew G. Braddy, Fitzgerald, for appellee.
MILLER, Chief Judge.
In Clark v. Fitzgerald Water, Light & Bond Comm., 284 Ga. 12, 663 S.E.2d 237 (2008), the Supreme Court of Georgia reversed the judgment of this Court in Clark v. Fitzgerald Water, Light & Bond Comm., 286 Ga.App. 36, 648 S.E.2d 654 (2007). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
SMITH, P.J., and BARNES, J., concur.